525 F.2d 690
John FRANKOVIGLIA, Appellant,v.George CAMP and Donald W. Wyrick, Appellees.
No. 75--1373.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 14, 1975.Decided Dec. 3, 1975.Certiorari Denied Feb. 23, 1976.See 96 S. Ct. 1115.

James R. Wyrsch, Kansas City, Mo., for appellant.
Robert Presson, Asst. Atty. Gen. of State of Missouri, Jefferson City, Mo., for appellees.
Before HEANEY, ROSS and WEBSTER, Circuit Judges.

ORDER OF AFFIRMANCE

1
In this habeas corpus proceeding, John Frankoviglia appeals from the judgment of the District Court for the Eastern District of Missouri, finding that the remarks of the prosecutor made in the closing arguments to the jury in his state criminal trial were not improper comments on his failure to testify and were, in any event, not prejudicial.  Upon a careful consideration of the record and of the briefs and arguments of the parties, we adopt the opinion of the District Court published at Frankoviglia v. Camp. 394 F. Supp. 1293 (E.D.Mo.1975).


2
Affirmed.